                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY D SWIERSKI,                                  Case No. 16-cv-03199-HSG (PR)
                                                        Petitioner,
                                   8
                                                                                           ORDER DENYING PETITIONER’S
                                                 v.                                        MOTION FOR EXTENSION OF TIME
                                   9

                                  10     CRAIG KOENIG, Warden,                             Re: Dkt. No. 26
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner’s motion for an extension of time to file a “motion in opposition” to

                                  14   respondent’s motion to dismiss is DENIED as unnecessary. The Court is already in receipt of

                                  15   petitioner’s opposition to respondent’s motion to dismiss.

                                  16          This order terminates Dkt. No. 26.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 10/29/2018

                                  19

                                  20
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  21                                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
